Exhibit 10.2
 
 
Recording Requested By
Ticor Title of Nevada
 
 
When Recorded Mail To
Rubicon Mortgage Fund, LLC
3575 Mt. Diablo Blvd., Suite 215
Lafayette  CA  94549
 
Title Order No. 012003533-CD
    Space above this line for recorder’s use

 
DEED OF TRUST
RECORDER: INDEX FOR SPECIAL NOTICE


Loan No. ALT002


This Deed of Trust, made this 25th day of July  2012, among the Trustor, Altair
Nanotechnologies Inc., a Delaware corporation, whose address is 204 Edison Way,
Reno, NV (herein “Borrower”), Ticor Title Company of Nevada, whose address is
5441 Kietzke Lane, Suite 100, Reno, NV 89511 (herein “Trustee”), and the
Beneficiary, Suncrest Homes 30, LLC, a California limited liability company, as
to 350,000/1,000,000 undivided interest, whose address is 300 H Street, Suite D,
Antioch, CA 94509, Pacific BVL Corp., a California corporation, as to an
undivided 300,000/1,000,000 interest, whose address is 1576 16th Avenue, San
Francisco, CA 94122 and Rubicon Mortgage Fund, LLC, a California limited
liability company as to an undivided 350,000/1,000,000 interest, whose address
is 3575 Mt. Diablo Blvd., Suite 215, Lafayette, CA 94549  (herein “Lender”).


The beneficiaries (or assignees) of this deed of trust have agreed in writing to
be governed by the desires of the holders of more than 50% of the record
beneficial interest therein with respect to actions to be taken on behalf of all
holders in the event of default or foreclosure or for matters that require
direction or approval of the holders, including designation of the broker,
servicing agent, or other person acting on their behalf, and the sale,
encumbrance or lease of real property owned by the holders resulting from
foreclosure or receipt of a deed in lieu of foreclosure.
 
GRANT IN TRUST
 
BORROWER, in consideration of the indebtedness herein recited and the trust
herein created, irrevocably grants, transfers, conveys and assigns to Trustee,
in trust, with power of sale, the following described property in “Exhibit A”
attached hereto.TOGETHER with all the improvements now or hereafter erected on
the property, and all easements, rights, appurtenances, rents (subject however
to the rights and authorities given herein to Lender to collect and apply such
rents), royalties, mineral, oil and gas rights and profits, water, and water
rights, and water stock, and all fixtures now or hereafter attached to the
property, all of which, including replacements and additions thereto, shall be
deemed to be and remain a part of the property covered by this Deed of Trust;
and all of the foregoing, together with said property (or the leasehold estate
if this Deed of Trust is on a leasehold) are herein referred to as the
“Property.”  The address for the Property is generally known to be:  204 Edison
Way, Reno, Nevada (APN: 012-319,13), which is located in the County of Washoe.


THIS DEED OF TRUST IS MADE TO SECURE TO LENDER:
 
(a) the repayment of the indebtedness evidenced by Borrower’s note (herein
“Note”) dated 7/25/12, in the principal sum of U.S. $1,000,000.00, with payment
of interest thereon, the payment of all other sums, with interest thereon,
advanced in accordance herewith to protect the security of this Deed of Trust;
the performance of the covenants and agreements of Borrower herein contained;
and (b) repayment of any future advances, with interest thereon, made to the
Borrower by Lender pursuant to paragraph 19 hereof (herein “Future Advances”);
and in addition (c) this Deed of Trust shall provide the same security on behalf
of the Lender, to cover extensions, modifications or renewals, including without
limitation, extensions, modifications or renewals of the Note at a different
rate of interest; and the performance of the covenants and agreements of
Borrower herein contained.
 
Borrower covenants that Borrower is lawfully seised of the estate hereby
conveyed and has the right to grant and convey the Property, that the Property
is unencumbered except for encumbrances of record, and that Borrower will
warrant and defend generally the title to the Property against all claims and
demands, subject to encumbrances of record.
 
 
 

--------------------------------------------------------------------------------

 
 
UNIFORM COVENANTS. BORROWER AND LENDER COVENANT AND AGREE AS FOLLOWS:
 
1. Payments of Principal and/or Interest. Borrower shall promptly pay, when due,
the principal of and/or interest on the indebtedness evidenced by the Note,
prepayment and late charges as provided in the Note, and the principal of and/or
interest on any Future Advances secured by the Deed of Trust.
 
2. Funds for Taxes and Insurance (Impounds). Subject to applicable law, and if
required by the Lender, Borrower shall pay to Lender on the day monthly payments
of principal and interest are payable under the Note, until the Note is paid in
full, a sum (herein “Funds”) equal to one-twelfth of the yearly taxes and
assessments (including condominium and planned unit development assessments, if
any) which may attain priority over this Deed of Trust, and ground rents on the
Property, if any, plus one-twelfth of yearly premium installments for hazard
insurance, plus one-twelfth of yearly premium installments for mortgage
insurance,  if any, all as reasonably estimated initially and from time to time
by Lender on the basis of assessments and bills and reasonable estimates
thereof. Borrower shall not be obligated to make such payments of Funds to
Lender to the extent that Borrower makes such payments to the holder of a prior
mortgage or deed of trust if such holder is an institutional Lender.
 
If Borrower pays Funds to Lender, the Funds shall be held in an institution the
deposits or accounts of which are insured or guaranteed by a Federal or state
agency (including Lender if Lender is such an institution). Lender shall apply
the Funds to pay said taxes, assessments, insurance premiums and ground rents.
Lender may not charge for so holding and applying the Funds, analyzing said
account or verifying and compiling said assessments and bills, unless Lender
pays Borrower interest on the Funds and applicable law permits Lender to make
such a charge. Borrower and Lender may agree in writing at the time of execution
of this Deed of Trust that interest on the Funds shall be paid to Borrower, and
unless such an agreement is made or applicable law requires such interest to be
paid, Lender shall not be required to pay Borrower any interest or earnings on
the Funds. Lender shall give to Borrower, without charge, an annual accounting
of the Funds showing credits and debits to the Funds and the purpose for which
each debit to the Funds was made. The Funds are pledged as additional security
for the sums secured by this Deed of Trust.
 
If the amount of Funds held by Lender, together with the future monthly
installments of Funds payable prior to the due dates of taxes, assessments,
insurance premiums and ground rents, shall exceed the amount required to pay
said taxes, assessments, insurance premiums and ground rents, such excess shall
be, at Borrower’s option, either promptly repaid to Borrower or credited to
Borrower on monthly installments of Funds. If the amount of the Funds held by
Lender shall not be sufficient to pay taxes, assessments, insurance premiums and
ground rents as they fall due, Borrower shall pay to Lender any amount necessary
to make up the deficiency in one or more payments as Lender may require.
 
Upon payment in full of all sums secured by this Deed of Trust, Lender shall
promptly refund to Borrower any Funds held by Lender. If under Paragraph 18
hereof the Property is sold or the Property is otherwise acquired by Lender,
Lender shall apply, no later than immediately prior to the sale of the Property
or its acquisition by Lender, any Funds held by Lender at the time of
application as a credit against the sums secured by this Deed of Trust.
 
3. Application of Payments. Unless applicable law provides otherwise, all
payments received by Lender under the Note and paragraphs 1 and 2 hereof shall
be applied by Lender first in payment of amounts payable to Lender by Borrower
under paragraph 2 hereof, if applicable, then to interest payable on the Note,
then to the principal of the Note, and then to interest and principal on any
Future Advances.
 
4. Prior Mortgages and Deeds of Trust; Liens. Borrower shall perform all of
Borrower’s obligations under any mortgage, deed of trust or other security
agreement with a lien which has priority over this Deed of Trust, including
Borrower’s covenants to make payments when due. Borrower shall pay or cause to
be paid, at least 10 days before delinquency, all taxes, assessments and other
charges, fines and impositions attributable to the Property which may attain a
priority over this Deed of Trust, and leasehold payments or ground rents, if
any.
 
5. Hazard Insurance. Borrower agrees to provide, maintain and deliver to Lender
fire insurance satisfactory and with loss payable to Lender. The amount
collected under any fire or other insurance policy may be applied by Lender upon
any indebtedness secured hereby and in such order as Lender may determine, or at
option of Lender the entire amount so collected or any  part thereof may be
released to the Borrower. Such application or release shall not cure or waive
any Default or Notice of Default hereunder or invalidate any  act done pursuant
to such notice.
 
The insurance carrier providing the insurance shall be chosen by Borrower
subject to approval by Lender; provided that such approval shall not be
unreasonably withheld. All insurance policies and renewals thereof shall be in a
form acceptable to Lender and  shall include a standard mortgage clause in favor
of and in a form acceptable to Lender. Lender shall have the right to hold the
policies and renewals thereof, subject to the terms of any mortgage, deed of
trust or other security agreement with a lien which has priority over this Deed
of Trust.
 
In the event of a loss, Borrower shall give prompt notice to the insurance
carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
 
If the Property is abandoned by Borrower, or if Borrower fails to respond to
Lender within 30 days from the date notice is mailed by Lender to Borrower that
the insurance carrier offers to settle a claim for insurance benefits, Lender is
authorized to collect and apply their insurance proceeds at Lender’s option
either to restoration or repair of the Property or to the sums secured by this
Deed of Trust.
 
If Borrower obtains earthquake, flood or any other hazard insurance, or any
other insurance on the Property, and such insurance is not specifically required
by the Lender, then such insurance shall: (i) name the Lender as loss payee
thereunder, and (ii) be subject to all of the provisions of this paragraph 5.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Preservation and Maintenance of Property; Leaseholds; Condominiums; Planned
Unit Developments. Borrower shall keep the Property in good repair and shall not
commit waste or permit impairment or deterioration of the Property and shall
comply with the provisions of any lease if this Deed of Trust is on a leasehold.
If this Deed of Trust is on a unit in a condominium or a planned unit
development, Borrower shall perform all of Borrower’s obligations under the
declaration of covenants creating or governing the condominium or planned unit
development, the by-laws and regulations of the condominium or planned unit
development, and constituent documents.
 
6-A. Convenant to Keep Property Free of Hazardous Substances: 6-A : Covenant to
Keep Property Free of Hazardous Substances: Without limiting in any
manner  whatsoever, any other covenant or condition contained in this Deed of
Trust, or  contained in the loan documents delivered by Borrower to Lender in
respect to the loan evidenced by the Note and this Deed of Trust, or any other
rights that Lender has under any other applicable law, and without limiting the
provisions of any other environmental indemnity agreement given by Borrower or
any guarantor of the loan evidenced by the Note, if any,  Borrower agrees, at
its sole cost and expense, and and in a manner satisfactory to Lender,  to keep
the Property free of any “Hazardous Substance 1”, whether such Hazardous
Substance was previously existing on the Property prior to the delivery to
Lender of this Deed of Trust and is later discovered, or whether a Hazardous
Substance is on the Property in the future.  Borrower shall take all actions to
commence and complete the remove of Hazardous Substances from the Property,
immediately upon discovery by Borrower or upon or notification to Borrower of
the existence of  a Hazardous Substance on the Property from any regulatory
agency or entity. Borrower further agrees at its sole cost and expense to hold
Trustee and  Lender and their respective directors, officers, employees  agents,
assignees and/or successors,  harmless against any loss, liability , damage
(whether direct or consequential), claims, penalties, fines and expenses of any
kind (including without limitation attorney’s fees, expert fees and court
costs), arising under any Hazardous Substance Law, or any other liability, which
may be incurred by or asserted against Trustee or  Lender and their respective
directors, officers, employees  agents, assignees and/or successors, directly or
indirectly resulting from the presence of a Hazardous Substance on the Property,
provided however that such indemnity shall not apply to matters caused by the
willful misconduct of Trustee or Lender.  The obligations under this section are
intended to survive the foreclosure, release or reconveyance of this Deed of
Trust, whether by payment of the Note, or any deed in lieu of foreclosure of the
Property, or any seizure of the Property under any law, including under any
Hazardous Substance Law.
 
Protection of Lender’s Security. If Borrower  fails to perform the covenants and
agreements contained in this Deed of Trust, or the Note, or if any action or
proceeding is commenced which affects Lender’s interest in the Property,  or any
other security given to Lender by Borrower to repay the Note, then Lender, at
Lender’s option and in its sole and absolute discretion may take such actions as
Lender deems necessary to protect its interests under this Deed of Trust,
without regard to the adequacy or sufficiency of any security given to Lender to
secure repayment of the Note.  Accordingly, Lender may at its option make such
appearances, disburse such sums, including attorney’s fees, and take such
actions which are deemed necessary by Lender to protect its interests.  If
Lender required mortgage insurance as a condition of making the loan secured by
this Deed of Trust, Borrower shall pay the premiums required to maintain such
insurance in effect until such time as the requirement for such insurance
terminates in accordance with Borrower and Lender’s written agreement or
applicable law.
 



--------------------------------------------------------------------------------

1 HAZARDOUS SUBSTANCE" MEANS AND INCLUDES ASBESTOS OR ANY SUBSTANCE CONTAINING
ASBESTOS, POLYCHLORINATED BIPHENYLS, ANY EXPLOSIVES, RADIOACTIVE MATERIALS,
CHEMICALS KNOWN OR SUSPECTED TO CAUSE CANCER OR REPRODUCTIVE TOXICITY,
POLLUTANTS, EFFLUENTS, CONTAMINANTS, EMISSIONS, INFECTIOUS WASTES, ANY PETROLEUM
OR PETROLEUM-DERIVED WASTE OR PRODUCT OR RELATED MATERIALS AND ANY ITEMS DEFINED
AS HAZARDOUS, SPECIAL OR TOXIC MATERIALS, SUBSTANCES OR WASTE UNDER ANY
HAZARDOUS SUBSTANCE LAW, OR ANY MATERIAL WHICH SHALL BE REMOVED FROM THE
PROPERTY PURSUANT TO ANY ADMINISTRATIVE ORDER OR ENFORCEMENT PROCEEDING OR IN
ORDER TO PLACE THE PROPERTY IN A CONDITION THAT IS SUITABLE FOR ORDINARY USE;
(D) "HAZARDOUS SUBSTANCE LAWS" COLLECTIVELY MEANS AND INCLUDES ANY PRESENT AND
FUTURE LOCAL, STATE, FEDERAL OR INTERNATIONAL LAW OR TREATY RELATING TO PUBLIC
HEALTH, SAFETY OR THE ENVIRONMENT INCLUDING WITHOUT LIMITATION, THE RESOURCE
CONSERVATION AND RECOVERY ACT, AS AMENDED ("RCRA"), 42 U.S.C. § 6901 ET SEQ.,
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT
("CERCLA"), 42 U.S.C. § 9601 ET SEQ., AS AMENDED BY THE SUPERFUND AMENDMENTS AND
REAUTHORIZATION ACT OF 1986 ("SARA"), THE HAZARDOUS MATERIALS TRANSPORTATION
ACT, 49 U.S.C. § 1801 ET SEQ., THE CLEAN WATER ACT, 33 U.S.C. § 1251 ET SEQ.,
THE CLEAN AIR ACT, AS AMENDED 42 U.S.C. § 7401 ET SEQ., THE TOXIC SUBSTANCES
CONTROL ACT, 15 U.S.C. § 2601 ET SEQ., THE SAFE DRINKING WATER ACT, 42 U.S.C. §
300F ET SEQ., THE URANIUM MILL TAILINGS RADIATION CONTROL ACT, 42 U.S.C. § 7901
ET SEQ., THE OCCUPATIONAL SAFETY AND HEALTH ACT, 29 U.S.C. § 655 ET SEQ., THE
FEDERAL INSECTICIDE, FUNGICIDE AND RODENTICIDE ACT, 7 U.S.C. § 136 ET SEQ., THE
NATIONAL ENVIRONMENTAL POLICY ACT, 42 U.S.C. § 4321 ET SEQ., THE NOISE CONTROL
ACT, 42 U.S.C. § 4901 ET SEQ., AND THE EMERGENCY PLANNING AND COMMUNITY
RIGHT-TO-KNOW ACT, 42 U.S.C. § 11001 ET SEQ., AND THE AMENDMENTS, REGULATIONS,
ORDERS, DECREES, PERMITS, LICENSES OR DEED RESTRICTIONS NOW OR LATER PROMULGATED
UNDER SUCH LAW;
 
 

--------------------------------------------------------------------------------

 
 
Any amounts disbursed by Lender or its agents, pursuant to this Paragraph 7,
with interest thereon at the contract rate, including but not limited to
disbursements for delinquent taxes and assessments, insurance premiums due,
delinquent amounts owed to senior lienors on the Property, attorney’s fees,
court costs,  inspection costs, appraisals,  reports, hiring of any
professionals , making advances needed to generally protect the Property,  or
any other disbursement deemed in Lender’s sole and absolute discretion to be
necessary to protect Lender’s interests in the Property (or other security given
to Lender to secure repayment of the Note), shall become
additional  indebtedness of Borrower secured by this Deed of Trust and shall be
due and payable in addition to all other sums owing on the Note and Deed of
Trust. Such amounts as are disbursed by Lender shall be payable upon notice from
Lender to Borrower and shall bear interest from the date of disbursement at the
rate payable on the Note. Nothing contained in this Paragraph 7 shall require
Lender to incur any expense or take any action hereunder.
 
8. Inspection. Lender may make or cause to be made reasonable entries upon and
inspection of the Property, provided that Lender shall give Borrower notice
prior to any such inspection specifying reasonable cause therefore related to
Lender’s interest in the Property.
 
9. Condemnation. The proceeds of any award or claim for damages, direct or
consequential, in conjunction with any condemnation or other taking of the
Property, or part thereof, or for conveyance in lieu of condemnation, are hereby
assigned and shall be paid to Lender, subject to the terms of any mortgage, deed
of trust or other security agreement with a lien which has priority over this
Deed of Trust.
 
10. Borrower Not Released. At any time or from time to time, without liability
therefore and without notice upon written request of Lender and presentation of
this Deed and said Note for endorsement, and without affecting the personal
liability of any person for payment of the indebtedness secured hereby, Trustee
may: reconvey any part of said property; consent to the making of any map or
plat thereof; join  in granting any easement thereon; or join in any extension
agreement or any agreement subordinating the lien or charge thereof. Trustee
may, but shall be under no obligation or duty to, appear in or defend any action
or proceeding purporting to affect said property or the title thereto, or
purporting to affect the security hereof or the rights or powers of Lender or
Trustee.
 
11. Forbearance by Lender Not a Waiver. Any forbearance by Lender in exercising
any right or remedy hereunder, or otherwise afforded by applicable law, shall
not be a waiver of or preclude the exercise of any such right or remedy. The
procurement of insurance or the payment of taxes or other liens or charges by
Lender shall not be a waiver of Lender’s right to accelerate the maturity of the
indebtedness secured by this Deed of Trust.
 
12. Remedies Cumulative. All remedies provided in this Deed of Trust are
distinct and cumulative to any other or remedy under this Deed of Trust or
afforded by law or equity, and may be exercised concurrently, independently or
successively.
 
13. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The
covenants and agreements herein contained shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of Lender and Borrower,
subject to the provisions of paragraph 18 hereof. All covenants and agreements
of Borrower shall be joint and several.
 
14. Notice. Except for any notice required under applicable law to be given in
another manner, (a) any notice to Borrower provided for in this Deed of Trust
shall be given by delivering it or by mailing such notice by certified mail
addressed to Borrower or the Property at the Property Address or at such other
address (send Borrower Notices to 204 Edison Way, Reno, NV) as Borrower may
designate by notice to Lender as provided herein, and (b) any notice to Lender
shall be given by certified mail to Lender, in care of Lender’s Servicing Agent
(“Agent”), Suncrest Homes 30, LLC, Pacific BVL Corporation, and Rubicon Mortgage
Fund, LLC, c/o Rubicon Capital Partners, Inc., 3575 Mt. Diablo Blvd., Suite 215,
Lafayette, CA 94549 or to such other address as Lender or Agent may designate by
notice to Borrower as provided herein. Any notice provided for in this Deed of
Trust shall be deemed to have been given to Borrower or Lender when given in the
manner designated herein.
 
15. This Deed of Trust shall be governed by the Laws of the State of Nevada. In
the event that any provision or clause of this Deed of Trust or the Note
conflicts with applicable law, such conflict shall not effect other provisions
of this Deed of Trust or the Note which can be given effect without the
conflicting provision, and to this end the provisions of the Deed of Trust are
declared to be severable.
 
16. Lender’s Right to Require The Loan to be Paid Off Immediately. If the
Borrower shall sell, enter into a contract of sale, lease for a term of more
than 6-years (including options to renew), lease with an option to purchase for
any term, or transfer all or any part of the Property or an interest  therein,
excluding (a) the creation of a lien or encumbrance subordinate to this Deed of
Trust, (b) or a transfer by devise, descent, or by operation of law upon the
death of a joint tenant, the Lender may, at its option declare the Note and any
other obligations secured by this Deed of Trust, together with accrued interest
thereon, immediately due and payable, in full. No waiver or the Lender’s right
to accelerate shall be effective unless it is in writing.Lender further requires
that no subordinating debt shall be allowed without Lender’s approval.
 
If Lender exercises such option to accelerate, Lender shall mail Borrower notice
of acceleration in accordance with paragraph 14 hereof. Such notice shall
provide a period of not less than 30 days from the date the notice is mailed
within which Borrower may pay the sums declared due. If Borrower fails to pay
such sums prior to the expiration of such period, Lender may, without further
notice or demand on Borrower, invoke any remedies permitted by paragraph 17
hereof.


 
BORROWER AND LENDER FURTHER COVENANT AND AGREE AS FOLLOWS:
 
17. Assignment of Rents; Appointment of Receiver; Lender in Possession. As
additional security hereunder, and without regard to the adequacy of any
security for the indebtedness hereby secured, Borrower hereby assigns to Lender
the rents of the Property, provided that Borrower shall, prior to acceleration
under paragraph 18 hereof or abandonment of the Property, have the right to
collect and retain such rents as they become due and payable.
 
 
 

--------------------------------------------------------------------------------

 
 
Upon acceleration under paragraph 18 hereof or abandonment of the Property,
Lender, in person, by Agent or by judicially appointed receiver shall be
entitled to enter upon, take possession of and manage the Property and to
collect the rents of the Property including those past due. All rents collected
by Lender or the receiver shall be applied first to payment of the costs of
management of the Property and collection of rents, including, but not limited
to, receiver’s fees, premiums on receiver’s bonds and reasonable attorney’s
fees, and then to the sums secured by this Deed of Trust. Lender and the
receiver shall be liable to account only for those rents actually received.
 
18. Upon default by Borrower in payment of any indebtedness secured hereby or in
performance of any agreement hereunder, Lender may declare all sums secured
hereby immediately due and payable by delivery to Trustee of written declaration
of default and demand for sale and of written Notice of Default and of election
to cause to be sold said property, which notice Trustee shall cause to be filed
for record. Trustee shall be entitled to rely upon the correctness of such
notice. Lender also shall deposit with Trustee this Deed, said Note and all
documents evidencing expenditures secured hereby.
 
After the lapse of such time as then may be required by law following the
recordation of said Notice of Default and Notice of Sale having been given as
then required by law, Trustee, without demand on Trustor, shall sell said
property at the time and place fixed by it in said Notice of Sale, either as a
whole or in separate parcels and in such order as it may determine (but subject
to any statutory right of Trustor to direct the order in which said property, if
consisting of several lots or parcels, shall be sold), at public auction to the
highest bidder for cash in lawful money of the United States, payable at time of
sale. Trustee may postpone sale of all or any portion of said property by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement at the time fixed by the preceding
postponement. Trustee shall deliver to such purchaser its deed conveying the
property to sold, but without any covenant or warranty, expressed or implied.
The recitals in such deed of any matters or facts shall be conclusive proof of
the truthfulness thereof. Any person including Trustor, Trustee, or Beneficiary
as hereinafter defined, may purchase at such sale.
 
After deducting all costs, fees and expenses of Trustee and of this Trust,
including cost of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale to payment of; all sums expended under the terms hereof,
not then repaid, with accrued interest at the rate prescribed in the Note; all
other sums then secured thereby; and the remainder, if any, to the person or
persons legally entitled thereto.
 
19. Future Advances. Upon request of Borrower, Lender, at Lender’s option prior
to full reconveyance of the Property by Trustee to Borrower, may make Future
Advances to Borrower. Such advances with interest thereon, shall be secured by
this Deed of Trust when evidenced by promissory notes stating that said notes
are secured hereby.
 
20. Reconveyance. Upon written request of Lender stating that all sums secured
hereby have been paid, and upon surrender of this Deed and said Note to Trustee
for cancellation and retention and upon payment of its fees, Trustee shall
reconvey, without warranty, the property then held hereunder. The recitals in
such reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”  The Trustee may destroy said Note,
this Deed or Trust (and any other documents related thereto) upon the first to
occur of the following: 5 years after issuance of a full reconveyance; or,
recordation of the Note and Deed of Trust in a form or medium which permits
their reproduction for 5 years following issuance of a full reconveyance.
 
21. Substitution of Trustee. Lender, at Lender’s option, may from time to time
remove Trustee and appoint a successor trustee to any Trustee appointed
hereunder. Without conveyance of the Property, the successor trustee shall
succeed to all the title, power and duties conferred upon the Trustee herein and
by applicable law.
 
22. Request for Notices. Borrower requests that copies of the notice of sale and
notice of default be sent to Borrower’s address which is the Property Address.
 
23. Statement of Obligation. Lender may collect a fee, not to exceed the maximum
amount permitted by law, for furnishing the  statement of obligations as
provided by Chapter 107 of the Nevada Revised Statutes.
 
MISCELLANEOUS PROVISIONS
 
24. Construction or Home Improvement Loan. If the loan secured by this Deed of
Trust is a construction or home improvement loan, Borrower is required to
perform according to the terms and conditions of each agreement contained in any
building, home improvement or similar agreement between the Borrower and Lender.
 
25. Acceptance by Lender of a Partial Payment After Notice of Default. By
accepting partial payment (payments which do not satisfy a default or
delinquency in full) of any sums secured by this Deed of Trust after a Notice of
Default has been recorded, or by accepting late performance of any obligation
secured by this Deed of Trust, or by adding any payment so made to the loan
secured by this Deed of Trust, whether or not such payments are made pursuant to
a court order, the Lender does not waive its right either to require prompt
payment when due of all other sums so secured or to declare default for failure
to make any such prompt payment or to perform any such act. No exercise of any
right or remedy of the Lender or Trustee under this Deed of Trust shall
constitute a waiver of any other right or remedy contained in this Deed of Trust
or provided by law.
 
 
 

--------------------------------------------------------------------------------

 


REQUEST FOR SPECIAL NOTICE OF DEFAULT AND FORECLOSURE
UNDER SUPERIOR MORTGAGES OR DEEDS OF TRUST



In accordance with Chapter 107 of the Nevada Revised Statues, Request is hereby
made by the undersigned Trustor that a copy of any default and a copy of any
notice of sale under deed of trust recorded in Book __________, Page(s)
________, Instrument No.___________, Official Records of County Recorder of
___________________ County, Nevada. The original Trustor
_________________________________________________and the original Trustee
_________________________________________________________________________________
and the original Beneficiary
__________________________________________________________________________________________
Mail to:




IN WITNESS WHEREOF, BORROWER HAS EXECUTED THIS DEED OF TRUST
 
Altair Nanotechnologies Inc., a Delaware corporation
 
Altair Nanotechnologies Inc., a Delaware corporation
       
/s/ Alexander Lee
8/8/12    
/s/ Stephen B. Huang
8/8/12
Borrower
By: Alexander Lee
Its: Interim Chief Executive Officer
Date
 
Borrower
By: Stephen B. Huang
Its: Chief Financial Officer and Corporate Secretary
Date


 
State of Nevada
County
of                                                                                                                                                                                                                                    
 
On ___________________________ before
me,___________________________________________________________________,
 
personally appeared
__________________________________________________________________________________________
 
__________________________________________________________________________________________________________
 
__________________________________________________________________________________________________________,
 
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of Nevada that
the foregoing paragraph is true and correct.
 


WITNESS my hand and official seal.


_________________________________________________________
Signature                                                                                                                                          (Seal)
 

--------------------------------------------------------------------------------

REQUEST FOR FULL RECONVEYANCE


The undersigned is the holder of the note or notes secured by this Deed of
Trust. Said note or notes, together with all other indebtedness secured by this
Deed of Trust, have been paid in full. You are hereby directed to cancel said
note or notes and this Deed of Trust, which are delivered hereby, and to
reconvey, without warranty, all the estate now held by you under this Deed of
Trust to the person or persons legally entitled thereto.


 

          Signature of Beneficiary (the “LENDER”)    Date   Signature of
Beneficiary (the “LENDER”)    Date

 
                                                   
When recorded, mail to
Att: __________________________

